Holmes, J.,
dissenting. In my view, the showing of the prior inconsistent statement of the co-conspirator was properly allowed by way of the testimony of the FBI agent Riggio *592here because the co-conspirator Mata was called as a witness by the state and cross-examined by the defense counsel. I am in agreement with Judge Stillman, who, in his dissent in the Court of Appeals, stated that the proper evidentiary principle would be that a prior inconsistent statement made by an accomplice may be excepted from the hearsay rule, and may be received as substantive evidence when the out-of-court asserter is present and available for cross-examination. Such determination may be supported upon two bases. Here, the co-conspirator Mata was not asserting his Fifth Amendment right to remain silent in that he had been previously convicted for his part in the arsons. Also, both the cross-examination of Riggio, as the testifying witness concerning the declarations of the co-conspirator, and the cross-examination of the declarant co-conspirator allow every opportunity for constitutional confrontation.
The trial court did not go so far as to allow Mata’s out-of-court statement to be introduced as substantive evidence, but allowed it on the more limited basis for impeachment of the credibility of the co-conspirator Mata. There was other substantive evidence linking Mata with the defendant Liberatore. Mata took a copy of a hand-drawn map of the two arson sites, 9000 and 9001 Ivy Oval in North Royalton, from a desk drawer in his home and gave it to Riggio. Upon, later fingerprint processing, the map not only revealed the fingerprint of Mata, but also the palmprint of the defendant Liberatore. This map reasonably was not accessible to anyone but the co-conspirators, as it came from within the desk of Mata. It was not a common item, but was distinctly peculiar to the incidents of the arson of the homes on Ivy Oval.
Mata also supplied Riggio with papers containing memoranda of various union locals and their telephone numbers, and the name of Chester Liberatore.
The jury had the duty to evaluate the credibility of the witnesses before it and to weigh the evidence presented. Here, after such evaluation and weighing, the jury reasonably found in favor of the state’s case, and the Court of Appeals should not have overturned such verdict.
I am also in agreement with Judge Stillman’s dissent that the commentary of the assistant prosecutor in closing argu*593ment was not reversible error. The assistant prosecutor was notably zealous in his closing argument, but reasonably could be considered as only expressing his opinion that the evidence showed the guilt of the defendant Liberatore. Obviously, this is but the expression of the position of the state in the trial of every criminal matter. Further, the trial court had given the usual admonition to the jury that the expressions of counsel in closing arguments are not to be considered as evidence.
Based on the foregoing, I would reverse the judgment of the Court of Appeals.
Locher, J., concurs in the foregoing dissenting opinion.